Citation Nr: 0926513	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-18 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
jejunum, to include as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1968 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
adenocarcinoma of the jejunum.   

The Veteran requested a personal hearing before a traveling 
section of the Board in his June 2006 VA Form 9.  The RO sent 
him a letter in May 2007 notifying him that a hearing had 
been scheduled for August 7, 2007, at 2:30PM.  The Veteran 
failed to appear for this hearing and has not requested a 
postponement.  The Board will proceed with appellate review.  
See 38 C.F.R. § 20.702(d) (2008) (failure to appear for a 
scheduled hearing will be processed as though the request for 
a hearing had been withdrawn).


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam Era and 
is presumed to have been exposed to herbicides. 

2.  Adenocarcinoma of the jejunum is not shown by competent 
medical evidence to be linked to service; it was not 
manifested in service or within one year of service, and is 
not shown to have been caused or aggravated by the Veteran's 
exposure to Agent Orange, or any other herbicide.


CONCLUSION OF LAW

Adenocarcinoma of the jejunum was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5107 (West 2002 & Supp 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in September 2004 advised the Veteran of the 
information necessary to establish service connection for 
adenocarcinoma due to Agent Orange exposure, and of the 
Veteran's and VA's respective obligations for obtaining such 
evidence.  However, the letter did not provide notice of what 
evidence is needed to determine the degree of disability and 
the effective date under Dingess.  Since the Board has 
concluded that the preponderance of the evidence is against 
the claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess, 19 Vet. App. at 
490.  Thus, the omission is harmless error and no further 
notice is needed.  Id.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to meeting the other notice 
requirements of Quartuccio.  This rule was rescinded by the 
Secretary of Veterans Affairs (the Secretary) during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Any error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
Veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board concludes that the duty 
to assist has been satisfied.  The Veteran's service 
treatment records and VA medical records are in the file.  
The Veteran has not identified any other outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.  Moreover, in an October 2004 response to the VCAA 
letter, he stated that he had no additional medical evidence 
to submit to VA to substantiate his claim.  The Board 
concludes that the duty to assist has been satisfied with 
respect to obtaining the Veteran's medical and service 
treatment records. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  

The Board concludes an examination is not needed because 
there is sufficient evidence to decide the case.  As will be 
discussed below, in a Notice published in 2007, the Secretary 
determined based on several reports issued by the National 
Academy of Sciences (NAS) that gastrointestinal cancers are 
not caused by herbicide exposure.  These reports relied on 
several scientific studies published in 2003 and 2004 
indicating that there is no association between exposure to 
herbicides and gastrointestinal tract tumors.  The Board 
finds this evidence strongly outweighs the 1999 study 
submitted by the Veteran which found that the risk of gastric 
cancer is increased by herbicide exposure.  Thus, the 
Secretary's Notice, in conjunction with the Veteran's service 
treatment and medical records, constitutes sufficient 
evidence to decide the case.  Consequently, the Board 
concludes that an examination is not necessary to make a 
decision on the claim.  See id.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); see also Mlechick v. 
Mansfield, 503 F.3d 1340, 1345-46 (Fed. Cir. 2007).  

Service Connection

The Veteran contends that his adenocarcinoma of the jejunum 
is the result of his exposure to the herbicide Agent Orange 
while serving in Vietnam.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain chronic diseases, including tumors, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a).  

The first diagnosis of the Veteran's adenocarcinoma was in 
June 2004.  Thus, the Veteran is not entitled to service 
connection under the one-year presumption for malignant 
tumors, as it did not manifest to a degree of 10 percent or 
more within one year from the date of his separation from 
service in 1971.  See id.  

In addition, VA regulations provide that certain diseases 
associated with exposure to herbicide agents may be presumed 
to have been incurred in service even if there is no evidence 
of the disease in service, provided the requirements of 38 
C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The 
term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  

A veteran who during active military, naval, or air service 
served in the Republic of Vietnam during the period beginning 
January 9, 1962 and ending on May 7, 1975 shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence establishing that 
the veteran was not exposed to any such agent.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307.  

Here, the Veteran's DD 214 shows that he served in Vietnam 
during the applicable time period, and that he was awarded 
the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal.  As there is no evidence to the contrary, he 
may be presumed to have been exposed to an herbicide agent 
such as Agent Orange.  

In order to benefit from the presumption of service 
connection for diseases associated with herbicide exposure, 
the Veteran must have one of the diseases enumerated in 
section 3.309(e).  The diseases presumed to be caused by 
herbicide exposure include AL amyloidosis, chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult- onset 
diabetes), Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

A November 2004 VA treatment record shows that the Veteran is 
currently diagnosed with adenocarcinoma of the jejunum, a 
gastrointestinal cancer.  Gastrointestinal cancers are not 
included in the list of diseases deemed to be associated with 
herbicide exposure under § 3.309(e).  In fact, the Secretary, 
under authority of the Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107-103, Section 201(d), 
has explicitly excluded gastrointestinal cancers from this 
list.  72 Fed. Reg. 32395 (June 12, 2007).  In his January 
2006 Notice of Disagreement, the Veteran argues that 
adenocarcinoma is a type of soft-tissue sarcoma, and states 
that he has submitted a medical study to support his claim.  
The only treatise the Veteran has submitted pertaining to his 
cancer is entitled "Occupational Exposures and Risk of 
Gastric Cancer in a population based Case-Control Study," 
published by the American Association for Cancer Research in 
1999.  This study does not suggest that adenocarcinoma can be 
classified as a type of soft-tissue sarcoma, and there is no 
other evidence of record supporting this argument.  Because 
gastrointestinal cancer is not included among the diseases 
associated with herbicide exposure under § 3.309(e), the 
Veteran may not benefit from this presumption.  

While the Veteran has not established service connection on a 
presumptive basis, he is not precluded from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994); McCartt v. 
West, 12 Vet. App. 164, 167 (1999).

The Veteran argues that his adenocarcinoma was directly 
caused by his exposure to herbicides in Vietnam.  The Board 
has reviewed the evidence of record, including the Veteran's 
VA medical records and the scientific treatises he submitted.  
The Veteran's service treatment records are negative for any 
diagnosis, treatment, or complaint of gastrointestinal or any 
other cancer.  There is no mention of any cancer until a June 
2004 VA treatment record, in which the appellant was first 
diagnosed with adenocarcinoma.  This period of over thirty 
years without any diagnosis of cancer heavily weighs against 
a finding of continuity between the Veteran's adenocarcinoma 
and his herbicide exposure in service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  Thus, the appellant's service treatment and 
medical records do not show a connection between his 
adenocarcinoma and any in-service injury, disease, or event.  

The Board acknowledges the scientific studies submitted by 
the Veteran.  Preliminarily, the Board notes that these 
studies are general in nature and not specific to the 
Veteran's case.  The first study, "Occupational Exposures 
and Risk of Gastric Cancer in a population based Case-Control 
Study," referred to above, finds that there is a significant 
risk of gastric cancer after being exposed to herbicides with 
the same chemical compounds as Agent Orange, but not to other 
herbicides.  An excess risk of gastric cancer was noted ten 
years after the first exposure, and this risk more than 
doubled forty years after exposure.  The second treatise 
discusses the devastating effects of Agent Orange and 
confirms that it is made up of the same chemical components 
as the herbicides found to increase the risk of gastric 
cancer by the first study.  The third study finds that there 
can be a long latency period, up to fifty years, between 
dioxin exposure and the development of cancer.  

The Board assumes, without deciding, that there can be a long 
latency period between exposure to Agent Orange and the 
manifestation of certain diseases associated with it, as 
§ 3.309(e) seems to provide.  It also takes due note of the 
study finding that exposure to herbicides with the same 
chemical components as Agent Orange can significantly 
increase the risk of gastric cancer.  The Court has held that 
a medical article or treatise can provide important support 
for a claim if it is combined with an opinion of a medical 
professional.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  
Alternatively, medical article or treatise evidence, standing 
alone, can provide support if it discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
argument for causality based upon objective facts rather than 
an unsubstantiated lay medical opinion.  Id.  Here, the 
Veteran has not provided any medical opinion of a medical 
professional supporting his claim.  Moreover, this treatise 
evidence is not specific enough to enable the Board to 
determine whether in this particular case the Veteran's 
cancer was caused by herbicide exposure.  See id. (citing 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Consequently, the Board finds that the scientific studies 
submitted by the Veteran provide little support for his 
claim.  

Significantly, in his Notice on Health Outcomes Not 
Associated With Exposure to Certain Herbicide Agents 
(Notice), the Secretary has determined that the credible 
evidence against an association between herbicide exposure 
and gastrointestinal tract tumors outweighs the credible 
evidence for such an association, and thus has determined 
that a positive association does not exist.  See 72 Fed. Reg. 
32395, 32406-407 (June 12, 2007).  Moreover, the Secretary 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  Id. at 32407.  This determination 
is based on a 2004 report as well as earlier reports of NAS 
addressing whether there is an association between certain 
diseases and exposure to herbicide agents.  Based on its 
research, NAS noted that there is limited or suggestive 
evidence of no association between exposure to herbicides and 
gastrointestinal tract tumors.  Id. at 32406.  

The Board finds the Secretary's Notice to be of strong 
probative value on the issue of whether there is a nexus 
between the appellant's gastrointestinal cancer and his 
exposure to herbicides.  Pursuant to section 3 of the Agent 
Orange Act of 1991, Public Law 102-4, 105 Stat. 11, which was 
extended by the Veterans Education and Benefits Expansion Act 
of 2001, supra, the Secretary entered into an agreement with 
NAS to review and summarize the scientific evidence 
concerning the association between exposure to herbicides 
used in support of military operations in the Republic of 
Vietnam during the Vietnam Era and each disease suspected to 
be associated with such exposure.  Id. at 32395.  Congress 
mandated that NAS determine, to the extent possible: (1) 
Whether there is a statistical association between the 
suspect diseases and herbicide exposure, taking into account 
the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; (2) the increased risk of disease among 
individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
health outcome.  Id.  NAS has submitted these reports roughly 
every two years since 1993.  Id. at 32395-6.  The Secretary 
is charged with ensuring the integrity of these findings.  
Id. at 32395.  Specifically, the Secretary must take into 
consideration whether the results of any particular study are 
statistically significant, are capable of replication, and 
withstand peer review.  Id.  The Secretary reviews studies 
that report a positive relative risk and studies that report 
a negative risk of a particular health outcome.  Id.  He then 
determines whether the weight of evidence supports a finding 
that there is or is not a positive association between 
herbicide exposure and the subsequent health outcome.  Id.  
Consequently, the Board finds the Secretary's Notice, which 
is based on the NAS findings, substantially more probative 
than the scientific study submitted by the Veteran.  First, 
the most recent report, submitted in 2004, relied on studies 
published in 2003 and 2004.  See id. at 32406.  Thus, NAS's 
findings are much more current than the 1999 study submitted 
by the Veteran.  Second, these reports span over a ten year 
period, and rely on numerous studies, whereas the appellant 
submitted only one study specifically addressing a link 
between gastric cancer and herbicide exposure.  Finally, the 
Secretary must take into consideration the integrity of these 
studies.  Therefore, the probative value of the Secretary's 
finding against an association between gastrointestinal 
cancer and herbicide exposure substantially outweighs the 
scientific study submitted by the Veteran.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  The Veteran is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
Board may not accept the Veteran's statements as evidence of 
a nexus between his current disability and his in-service 
exposure to Agent Orange. 

In summary, the evidence is negative for any complaints or 
treatment for adenocarcinoma of the jejunum in service or for 
over thirty years thereafter.  While the Veteran's service in 
Vietnam allows for a presumption of herbicide exposure in the 
present case, gastrointestinal cancers are not among the 
diseases associated with herbicide exposure under 38 C.F.R. § 
3.309(e), thus precluding a grant of presumptive service 
connection due to herbicide exposure.  Furthermore, the Board 
finds that the most persuasive evidence is against a link 
between the Veteran's adenocarcinoma and his period of 
service, including the Veteran's herbicide exposure.  As 
discussed above, the Secretary has determined based on NAS 
reports that gastrointestinal cancers are not associated with 
herbicide exposure.  The Board finds this evidence much more 
probative than the 1999 study submitted by the Veteran.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for adenocarcinoma of the jejunum must be denied.  
See Hickson, supra; 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for adenocarcinoma of the 
jejunum, to include as a result of herbicide exposure, is 
denied.  




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


